UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number0-1684 GYRODYNE COMPANY OF AMERICA, INC. (Exact name of registrant as specified in its charter) NEW YORK 11-1688021 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 FLOWERFIELD, SUITE 24, ST. JAMES, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(631) 584-5400 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of each exchange on which registered Shares of beneficial interests, par value $1.00, classified as Common Stock NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all the reports required to be filed by Section 13 or Section 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x The aggregate market value of voting common stock held by non-affiliates of the registrant on June 30, 2012 was $91,909,127. The aggregate market value was computed by reference to the closing price on such date of the common stock as reported on the NASDAQ Stock Market. Shares of common stock held by each executive officer and director and by each person who to the registrant’s knowledge owns 5% or more of the outstanding voting stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. 1 On March 15, 2013, 1,482,680 shares of the Registrant's common stock, par value $1 per share, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None 2 TABLE OF CONTENTS TO FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2012 ITEM # PAGE PART I 1. Business. 4 1B. Unresolved Staff Comments 14 2. Properties. 14 3. Legal Proceedings. 15 4. Mine Safety Disclosures. 16 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 16 6. Selected Financial Data. 17 7. Management's Discussion and Analysis of Financial Condition and Results of Operation. 19 8. Financial Statements and Supplementary Data. 30 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 30 9A. Controls and Procedures. 31 9B. Other Information. 31 PART III Directors, Executive Officers and Corporate Governance. 31 Executive Compensation. 35 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 39 Certain Relationships and Related Transactions, and Director Independence. 41 Principal Accountant Fees and Services. 41 PART IV Exhibits and Financial Statement Schedules. 42 Signatures 44 Exhibit Index 45 3 PART I Introduction: When we use the terms “Gyrodyne”, the “Company”, “we”, “us” and “our”, we mean Gyrodyne Company of America, Inc. and all entities owned by us including non–consolidated entities, except where it is clear that the term means only the parent company.References herein to our Annual Report are to our Annual Report on Form 10-K for the fiscal year ended December 31, 2012. All references to 2012, 2011 and 2010 refer to our fiscal years ended or the dates, as the context requires, December 31, 2012, December 31, 2011 and December 31, 2010, respectively. Item 1. Business Description of the Company's Business: Gyrodyne Company of America, Inc. is a self-managed and self-administered real estate investment trust (“REIT”) formed under the laws of the State of New York.The Company operates primarily in one segment.The Company’s primary business is the investment in and the acquisition, ownership and management of a geographically diverse portfolio of medical office and industrial properties and development of industrial and residential properties.Substantially all of the Company’s properties are subject to net leases in which the tenant must reimburse Gyrodyne for a portion, or substantially all, of the costs and / or cost increases for utilities, insurance, repairs and maintenance, and real estate taxes.However, certain leases provide that the Company is responsible for certain operating expenses. As of December 31, 2012, the Company has 100% ownership in two medical office parks comprising 91,796 rentable square feet, ten of fourteen buildings in another medical office park comprising 39,329 rentable square feet and a multitenant industrial park comprising 128,586 rentable square feet.In addition, the Company has approximately 68 acres of property in St. James, New York and an estimated 9.32% limited partnership interest in Callery Judge Grove, L.P. (the “Grove”), a limited partnership, which owns an undeveloped Florida property, the “Grove Property”. The Company believes it has qualified, and expects to continue to qualify, as a REIT under Section 856(c)(1) of the Internal Revenue Code of 1986, as amended (the “Code”).Accordingly, the Company generally will not be subject to federal and state income tax, provided that we distribute at least 90% of our REIT taxable income, as defined under the Code, in the form of a dividend to our shareholders each year and comply with various other requirements.As a result of the REIT Modernization Act of 1999, the Company is permitted to participate in certain activities without jeopardizing its REIT status which would have previously been precluded, provided the Company conducts these activities through an entity that elects to be treated as a taxable REIT subsidiary (“TRS”) under the Code.The Company has one taxable REIT subsidiary, the only asset being its investment in the Grove, which will be subject to federal and state income tax on the income from these activities. Competition among industrial and medical office rental properties on Long Island, Cortlandt Manor, New York and Fairfax, Virginia is intense.Furthermore, the Company also competes in the development of industrial, medical office and residential property where the competition is equally intense.Numerous commercial property owners compete with the Company in attracting tenants. Many are substantially larger than the Company. History/Business Development: Gyrodyne Company of America, Inc. was organized in 1946 as a corporation under the laws of the State of New York.The Company's headquarters are located at 1 Flowerfield, Suite 24, St. James, New York 11780.The Company’s main phone number is (631) 584-5400.The Company maintains a website at www.gyrodyne.com. The Company was, from its inception and for the next 25 years, engaged in design, testing, development, and production of coaxial helicopters primarily for the U.S. Navy.Following a sharp reduction in the Company’s helicopter manufacturing business and its elimination by 1975, the Company began converting its vacant manufacturing facilities and established its rental property operation.The Company has since concentrated its efforts on the management and development of real estate.Following the Company’s conversion to a REIT, which the Company completed in 2007, effective May 1, 2006, and so long as Gyrodyne qualifies for REIT tax status, the Company generally will not be subject to New York State and federal corporate income taxes on income and gain generated after May 1, 2006, the effective date of the Company’s REIT election, from investments in real estate, thereby reducing the Company’s corporate-level taxes and substantially eliminating the double taxation on income and gain that usually results in the case of distributions as a C corporation. 4 Neither the Company nor any of its subsidiaries have ever been in any bankruptcy, receivership or similar proceeding. The Grove The Company owns an estimated 9.32% limited partnership interest in Callery Judge Grove, L.P. (the “Grove”), which owns an undeveloped Florida property (the “Grove Property”).On March 18, 2011, the Grove’s lender, Prudential Industrial Properties, LLC (“Prudential”), commenced a foreclosure action against the Grove by filing a complaint in the Circuit Court of Palm Beach County to foreclose upon the Grove Property, alleging that the Grove has defaulted on its loan from Prudential and that the Grove is indebted to Prudential in the amount of over $37 million in principal and over $8 million in interest and fees.The Grove continues to operate while its management attempts to negotiate a resolution acceptable to all parties.The Company is a limited partner in the Grove but is not a guarantor of any debt related to the Grove.The investment is held in a taxable REIT subsidiary where the Company has a $1,315,000 deferred tax liability related to the Grove. Current International Political Uncertainty The current economic uncertainty in Europe and the continued political unrest in the Middle East are affecting our business.The uncertainty has resulted in higher commodity prices which directly result in higher oil, gas and other utility costs, all of which represent a material portion of our overall property operating expenses.Consequently, our Funds from Operations (See MD&A for definition) and margins could be adversely affected, if we are unable to pass the increases on to our tenants. Global Credit and Financial Crisis Our business may be affected by the market for medical office, residential and industrial properties as well as the general financial and credit markets and other market or economic challenges experienced by the U.S. economy or real estate industry as a whole. As a result of the economic downturn that began in the second half of 2007, demand for medical office, industrial, retail space and undeveloped property declined nationwide due to bankruptcies, downsizing, layoffs and cost cutting. Real estate transactions and development opportunities lessened compared to the period prior to the current economic downturn and capitalization rates rose. As a result, the cost and availability of credit was, and may in down markets be, adversely affected by illiquid credit markets and wider credit spreads. Economic weakness and uncertainty, inclusive of concern on the stability of the markets generally and the strength of counterparties specifically has led, and may lead, many lenders and institutional investors to reduce, and in some cases, cease to provide funding to borrowers, and this may adversely affect our ability to access debt markets to satisfy 100% of the reinvestment of the condemnation proceeds.Additionally, this could affect our liquidity and financial condition, and the liquidity and financial condition of our tenants. Our business may also be adversely affected by local economic conditions, as substantially all of our revenues are derived from our properties located in the Northeast, particularly in Westchester and Suffolk Counties in New York and Fairfax County in Virginia. Our current operating portfolio is primarily of medical office and industrial buildings comprising approximately 260,000 rentable square feet, (as compared to a larger and more diversified real estate portfolio).If negative economic conditions persist or deteriorate, then our results of operations, financial condition and ability to attract debt, and pay dividends to our stockholders may be adversely affected. The Company’s business could also be adversely impacted by the recent automatic cuts in Federal spending.The American Taxpayer Relief Act (ATRA) of 2012, referred to generally as the fiscal cliff deal, delayed until March 1, 2013, the automatic spending cuts of nearly $1 trillion over the next 10 years (commonly known as “sequestration”) that were included under the Budget Control Act of 2011.These spending cuts include a 2% cut to Medicare providers and suppliers.Medicaid is exempt from these cuts.Cuts to Medicare reimbursement could have an adverse effect on our tenants’ results of operations and financial condition.The economic impact of the sequester in the US is the subject of much debate and is not yet known.The Company maintains a medical building in Fairfax Virginia which may be adversely affected by any sharp reduction in government spending and employment in the Washington DC area.The short term and long term economic impact of the sequestration will not be known until the actual spending cuts are implemented and the economic impact of the changes in the budget and taxes are known.Similar to the Health Care Legislation discussed in our 2011 10-K and reiterated below, it will take an extended number of years to understand the impact of any changes brought about from the sequester. As a result, our business continues to be impacted by general economic, financial and industry conditions, including (1) obtaining financing to renovate or expand our current real estate holdings, (2) difficulty in consummating property acquisitions, (3) increased challenges in re-leasing space, and (4) potential risks stemming from late rental receipts, tenant defaults, or bankruptcies. 5 Health Care Industry:In March 2010, the Patient Protection and Affordable Care Act and the Healthcare and Education Reconciliation Act of 2010 (together, the “Healthcare Legislation”) were signed into law.The complexities and ramifications of the Healthcare Legislation are significant, and will be implemented in a phased approach beginning in 2010 and concluding in 2018. The Health Care Legislation has affected medical office real estate due to the direct impact on its tenant base.At this time, the full effects of the Healthcare Legislation and its impact on our business, our revenues and financial condition and those of our tenants are not yet known.We believe that the Healthcare Legislation is causing medical professionals to reviewtheir real estate options which include remaining status quo, increasing tenant space to address a higher volume of patients, combining practices with other professionals as well as becoming hospital employees rather than continuing independent practices of medicine.Our business is being impacted by factors including (1) difficulty transitioning doctors to longer term leases, (2) difficulty maintaining / raising rental rates, (3) increased challenges in re-leasing space and (4) difficulty transitioning tenants into larger spaces. As of December 31, 2012, the average effective rental revenue per square foot adjusted for tenant improvements was $18.77 and is comprised of an average effective rental rate from the medical properties and industrial park of $23.84 and $13.98, respectively.As of December 31, 2011, the average effective rental revenue per square foot adjusted for tenant improvements was $20.22 and was comprised of an average effective rental rate from the medical properties and industrial park of $25.98 and $14.01, respectively.The Company defines the average effective revenue per square foot as the annual rate per square foot stated in the lease reduced by the average annual tenant improvement allowance provided for in such leases. The above discussed risks from the Health care Legislation, global credit and financial crisis and automatic Federal spending cuts known as sequestration may adversely impact the average rental rate per square foot in 2013 compared to 2012.The Company has approximately 28% of its leases, based on rent, up for renewal in 2013 compared to 33% in 2012.During the first three quarters of 2012, the Company incurred lease terminations and rental rate degradation.Late in the third quarter, the Company developed and implemented a new and more aggressive leasing strategy inclusive of rent abatements and incentives along with improvements to the common areas of its properties. The leasing activity in the fourth quarter and early 2013 indicate that the new leasing strategy is improving building occupancy.Approximately 43% of the Company’s lease terminations were due to migration of tenants from our Cortlandt Medical Center to the neighboring hospital following the completion of a major hospital renovation and expansion.The facility is now full and we believe the long term impact of the expanded and growing hospital will be beneficial to the Cortlandt Medical Center which is the closest professional medical center in the immediate vicinity of the hospital.While the economy improved during 2011 and 2012, it may not be an accurate indicator of 2013.General economic conditions and the ramifications of the United States Government sequester, coupled with rental markets in which we operate, will dictate how rental rates on new leases and renewals will compare, favorably or unfavorably, to those leases that were signed in 2012 and 2011.During 2012, the Company incurred brokerage commissions of approximately $34,500 on new leases and provided approximately $184,000 in tenant improvements.Additionally, the Company provided approximately $31,000 of tenant concessions in the form of rent abatements in exchange for long-term lease commitments.The Company believes any significant long-term leases signed in 2013 may be accompanied by tenant incentives and/or rent concessions that will meet or exceed those made in 2012. Business Strategy We focus our business strategy on maximizing the intrinsic value per share through aligning our operating and investment strategy with our goal of executing on a tax efficient liquidity event or series of tax efficient liquidity events.This strategy involves a balance between preserving capital and improving the market value of our real estate portfolio.Our objectives are as follows: · actively managing our portfolio to improve our operating cash flow while simultaneously increasing the market values of the underlying operating properties; · pursuing the re-zoning effort of the Flowerfield property to maximize its value; · focusing use of capital to that which preserves or improves the market value of our real estate portfolio; · maximizing FFO and company adjusted FFO (“AFFO”); · diligently managing the strategic process being pursued with our financial advisors; and 6 · diligently managing the tax exposure related to the condemnation proceeds which may include reinvestment of such proceeds in one or more acquisitions that meet the like-kind exchange requirements under Section 1033 of the Internal Revenue Code. The Company paid a special dividend of $38.30 per share on December 14, 2012 to shareholders of record on December 1, 2012, which reflects a total distribution of $56,786,652.The special dividend of $38.30 completes the first step of our strategic plan of effecting one or more tax efficient liquidity events that will maximize shareholder value. We believe these objectives help us achieve our strategic objective in the long term and strengthen our business and enhance the value of our underlying real estate portfolio in the short term. Following the receipt of the condemnation proceeds in early July 2012, the Board of Directors established a Board committee to pursue strategic alternatives, including managing the process of selecting legal and financial advisors and making recommendations to the Board of Directors.As part of the process, on August 10, 2012 the Company retained Skadden, Arps, Slate, Meagher & Flom, LLP, as special strategic counsel and on August 23, 2012 the Company retained Rothschild Inc., as financial advisors. Real Estate Gyrodyne owns a 68 acre site called Flowerfield, primarily zoned for light industry, which is located approximately 50 miles east of New York City on the north shore of Long Island in the hamlet of St. James, New York.Flowerfield's location also places it in hydrological zone VIII, one of the most liberal with respect to effluent discharge rates. The Company currently has 128,586 square feet of rentable space located on approximately 10 acres of developed property at Flowerfield. As of December 31, 2012, there were 45 tenants, comprising 52 leases and 6 long-term tenants under month-to-month commitments.The annual base rent at Flowerfield based on the rates in effect as of December 2012 is$1,740,000 which included month-to-month annualized base rent of $72,000 on approximately 6,200 square feet.The occupancy rate is 85% as of December 31, 2012.The Flowerfield property is located in Smithtown Township.Studies including environmental, archeological, ecological and traffic have been conducted in connection with development plans all with no significant adverse findings. The Company believes that it will not incur material costs in connection with compliance with environmental laws. During the years ended December 31, 2012, December 31, 2011 and December 31, 2010, the Company had no material expenses related to environmental issues. In June 2007, the Company filed an application to develop a gated, age restricted community on the remaining Flowerfield property that includes 39 single-family homes, 60 townhouses and 210 condominiums.The residential mix and total number of residential units could change prior to or upon approval by local government agencies.Living space would range from 1,600 square feet for the smallest condominiums to 2,800 square feet for detached single-family homes. Amenities would include a clubhouse with recreation facilities, pedestrian and bicycle paths, and extensive landscaping.The application requires a change of zone of approximately 62.4 acres from "light industrial" (approx. 55.5 acres) and "residential" (approx. 6.9 acres) to "planned residential".The costs associated with the ownership and development of the property through December 31, 2012 consisted of architectural and engineering costs, legal expenses, economic analysis, soil management and real estate taxes totaling approximately $1,716,000. The Company cannot predict the outcome of the application.The Company has an additional 5.2 acres bordering our industrial park that is currently zoned residential and is not part of the application for planned residential. On June 27, 2007, the Company acquired ten buildings in the Port Jefferson Professional Park in Port Jefferson Station, New York. The buildings were acquired for an aggregate purchase price of $8,850,000 or $225 per square foot. The buildings, located at 1-6, 8, 9 and 11 Medical Drive and 5380 Nesconset Highway in Port Jefferson Station, are situated on 5.16 acres with 39,329 square feet of rentable space. As of December 31, 2012, there were 18 tenants, comprising 17 leases, and one long-term tenant under a month to month agreement.The annual base rent based on the rates in effect as of December 2012 is$769,000 which included month–to-month annualized base rent of $21,000 on approximately 800 square feet.The occupancy rate was 76% as of December 31, 2012.The Company funded $5,551,191 of the purchase price by the assumption of the existing mortgage debt on the property and the remainder in cash after adjustments.The balance of the mortgage obligation was prepaid in full in January 2013. The property qualified for the deferral treatment under Section 1033 of the Internal Revenue Code. On June 2, 2008, the Company acquired the Cortlandt Medical Center in Cortlandt Manor, New York. The property consists of five office buildings which are situated on 5.01 acres with 31,198 square feet of rentable space on the date of acquisition. The purchase price was $7 million or $231 per square foot.As of December 31, 2012, there were 13 tenants, comprising 13 leases, renting space with an annual base rent of approximately $653,000, based on the tenant base and rates in effect as of December 2012. The property was 79% occupied as of December 31, 2012.Of the $7 million purchase price for the property, the Company paid $1,750,000 in cash and received financing in the amount of $5,250,000.The balance of the mortgage loan was prepaid in full in December 2012.The property qualified for the deferral treatment under Section 1033 of the Internal Revenue Code.Following certain capital improvements, the rentable square feet currently is 31,421 square feet. 7 On August 29, 2008, the Company acquired a 1,600 square foot house located on 1.43 acres at 1987 Crompond Road, Cortlandt Manor, New York.The purchase price was $305,000.The Company was able to take advantage of a distressed sale by the seller as the property is located directly across the street from the Hudson Valley Hospital Center and adjoins the Cortlandt Medical Center.The property is zoned for medical office use by special permit and is potentially a future development site for expansion of the Cortlandt Medical Center. On March 31, 2009, the Company acquired the Fairfax Medical Center in Fairfax City, Virginia.The property consists of two office buildings which are situated on 3.5 acres with 57,621 square feet of rentable space at date of acquisition.The purchase price was $12,891,000 or $224 per square foot. As of December 31, 2012, there were 25 tenants, comprising 26 leases, renting space with an annual base rent of $1,240,000, based on the rates in effect as of December 2012. The occupancy rate as of December 31, 2012 was 79%.Of the $12,891,000 purchase price, the Company paid $4,891,000 in cash and received financing in the amount of $8,000,000.The property qualified for the deferral treatment under Section 1033 of the Internal Revenue Code and completed the tax-efficient reinvestment program of the $26.3 million advance payment received in connection with the condemnation of the 245 acres of the Flowerfield property.The balance of the mortgage loan was prepaid in full in December 2012.Following certain capital improvements, the rentable square feet currently is 57,925 square feet. On May 20, 2010, the Company acquired the building located at 1989 Crompond Road, Cortlandt Manor, New York.The property consists of approximately 2,500 square feet of rentable space on 1.6 acres.The purchase price for the property was approximately $720,000.This property is adjacent to the 1.43 acre property acquired by the Company in August 2008, and these two properties combined result in the Company owning approximately three acres directly across Crompond Road from the Hudson Valley Hospital Center in addition to the 5.01 acre Cortlandt Medical Center site. The Company financed approximately 90% of the purchase price utilizing its then revolving credit facility, which was prepaid in full in December 2012.The property was 100% occupied as of December 31, 2012 by two tenants with a total annual base rent of $35,400. Limited Partnership Investment in Callery-Judge Grove, L.P. (the “Grove”) The Company’s initial participation in the Grove in 1965 through its wholly-owned taxable REIT subsidiary, Flowerfield Properties, Inc., represented a 20% limited partnership interest in the Grove. Based on four subsequent capital raises through 2009, each of which the Company chose not to participate in, the Company’s share was approximately 9.99% as of December 31, 2010. In November 2010, the Grove made an offering to its partners to invest additional funds in the partnership.The offering had a minimum and maximum aggregate offering amount of $2 million and $3 million, respectively, and was due to expire on December 10, 2010.In November 2010, after careful deliberation, the Company informed the Grove that it would not participate in the offering.Subsequently, the Company was informed that the offering period would remain open until March 10, 2011.The Company’s non-participation in the offering was expected to dilute its ownership interest to 8.98% from 9.99%, depending on the amount raised in the offering.The Grove completed its offering on March 10, 2011 with a capital raise of $2 million.The Company has not yet received the dilution impact or any other details following the close of the offering but estimates its new ownership interest was reduced to 9.32%. The original limited partnership investment of $1.1 million, which was made in 1965, has since yielded distributions to Gyrodyne of approximately $5.5 million in the aggregate. Due to recurring losses of the Grove, the investment is carried on the books of the Company at $0 as a result of recording the Company’s pro-rata share of losses under the equity method of accounting.In fiscal 2000, when the Company’s share of losses equaled the carrying value of the investment, the Company, pursuant to the equity method of accounting, no longer recorded the Company’s share of losses.The Company recorded the tax expense and deferred tax liability related to the Company’s limited partnership interest in the tax losses of the Grove through December 31, 2010. As previously mentioned, on March 18, 2011, the Grove’s lender, Prudential Industrial Properties, LLC (“Prudential”), commenced a foreclosure action against the Grove by filing a complaint in the Circuit Court of Palm Beach County to foreclose upon the Grove Property, alleging that the Grove has defaulted on its loan from Prudential and that the Grove is indebted to Prudential in the amount of over $37 million in principal and over $8 million in interest and fees.The Grove continues to pursue development of the site while its management attempts to negotiate a resolution acceptable to all parties. The Company is a limited partner in the Grove and is not a guarantor of any debt related to the Grove.The investment is held in a taxable REIT subsidiary where the Company has a $1,315,000 deferred tax liability related to the Grove.The deferred tax liability represents taxable losses not yet recorded pursuant to the equity method of accounting. 8 Tax Status The Company has qualified, and expects to continue to qualify in the current fiscal year, as a real estate investment trust (REIT) for federal and state income tax purposes under section 856(c)(1) of the Internal Revenue Code (the “Code”). As long as the Company qualifies for taxation as a REIT, it generally will not be subject to federal and state income tax. If the Company fails to qualify as a REIT in any taxable year, it will be subject to federal and state income tax on its taxable income at regular corporate rates. Unless entitled to relief under specific statutory provisions, the Company will also be disqualified for taxation as a REIT for the four taxable years following the year in which it loses its qualification. Even if the Company qualifies as a REIT, it may be subject to certain state and local taxes on its income and property and to federal income and excise taxes on its undistributed income.The Company received PLR-135927-10 (“PLR”), a Private Letter Ruling dated March 1, 2011 addressing the tax impact to REIT status of the condemnation proceeds.The PLR ruling states the condemnation award will not be considered in determining whether the Company satisfies the REIT asset test under (i) Internal Revenue Code Section 856(c)(4) and (ii) under Section 856(c)(5)(J) the interest on the award and the reimbursement of costs derived from the claim will not be considered in determining whether the Company satisfies the REIT gross income test under sections 856(c)(2) and 856(c)(3). Competition The rental properties owned by the Company are located in St. James, Port Jefferson Station, and Cortlandt Manor, New York and Fairfax City, Virginia.The Company competes in the leasing of medical, professional and general office space and engineering, manufacturing and warehouse space with a considerable number of other real estate companies, some of which may have greater marketing and financial resources than the Company and may generally be able to accept more risk than we can prudently manage, including risk with respect to creditworthiness of tenants.Principal factors of competition in the Company’s rental property business are:the quality of properties, leasing terms (including rent and other charges and allowances for tenant improvements), attractiveness and convenience of location, financial strength of its competitors, the quality and breadth of tenant services provided and reputation as an owner and operator of quality office properties in its relevant market.Additionally, the Company’s ability to compete depends upon, among other factors, trends in the national and local economies, investment alternatives, financial condition and operating results of current and prospective tenants, availability and cost of capital, construction and renovation costs, taxes, governmental regulations, legislation and population trends. In seeking new investment opportunities, the Company competes with other real estate investors, including pension funds, insurance companies, foreign investors, real estate partnerships, other public and private real estate investment trusts, private individuals and other domestic real estate companies, many of which have greater financial and other resources than the Company. With respect to properties presently owned or to be owned by the Company, it competes with other owners of like properties for tenants. Internal Growth and Effective Asset Management Tenant Relations and Lease Compliance – We strive to maintain strong contacts with our tenants in order to understand their current and future real estate rental and development needs.We directly monitor each of our rental properties to ensure they are properly maintained and meet the needs of our tenants. Extending Lease Maturities - We seek to extend leases in advance of expirations to achieve high occupancy levels.Additionally, our renewal efforts focus on converting our leases to longer terms at each of our properties, to achieve a multitenant portfolio with a balanced rollover risk. Financing Strategy General – Our principal source of financing has been property specific debt to leverage specific acquisitions and for 2010 the utilization of the revolving line of credit (“Revolver”).The Revolver was utilized to finance the 2010 acquisition of property in Cortlandt Manor New York, and support capital improvements and general working capital.Following the Company’s receipt of condemnation proceeds in July 2012, the Company’s principal source of financing became cash on hand and cash flow from operations. Financing – Historically, the Company financed its operations utilizing cash on hand, cash flow from operations and property specific debt. The economic uncertainty made it challenging to negotiate debt at acceptable terms during 2011.As a result, during 2011, the Company raised capital through a sale of additional common stock – see Equity Financing.The Company believes it is well capitalized and can establish debt facilities at favorable terms, if and when it pursues acquisitions to achieve the reinvestment of the condemnation proceeds under Section 1033. 9 Equity Financing – During 2011, the Company filed a registration statement on Form S-3 with the Securities and Exchange Commission to register a number of shares of the Company’s common stock to be offered in a rights offering by the Company to its shareholders with maximum gross proceeds of $9,210,000, or $10,210,000 if an over-allotment option was exercised.The Company received subscriptions for approximately 294,685 shares, greatly exceeding the maximum shares offered of 173,305.The Company elected to exercise its overallotment option to issue an additional 19,336 shares to satisfy approximately 16% of the over-subscription requests, the maximum amount allowed under the registration statement. Shareholders were allocated 100% of their basic subscriptions.The rights offering resulted in 192,641 common shares issued, and net proceeds (after expenses) raised of $9,961,476.The proceeds were used for potential additional expenses in the condemnation litigation, pursuing development rights for the Flowerfield property, necessary capital improvements in our real estate portfolio and general working capital. Environmental Matters In connection with the conduct of our business, we may order a Phase 1 environmental report and, when necessary, a Phase 2 environmental report.Based on a review of such reports, and our ongoing review of each of our properties, as of the date of this report, we are not aware of any environmental condition with respect to any of the properties which we believe would be reasonably likely to have a material adverse effect on our financial condition and/or results of operations.There can be no assurance that (i) changes in law, (ii) the conduct of tenants, (iii) activities related to properties in the surrounding area, (iv) contamination through the water table due to the low elevation and immediate proximity of the industrial park to the Long Island Sound or (v) the discovery of environmental conditions the extent or severity of which were unknown, will not expose us to material liability in the future. The Company believes that each of its properties is in compliance, in all material respects, with federal, state and local regulations regarding hazardous waste and other environmental matters and is not aware of any environmental contamination at any of its properties that would require any material capital expenditure by the Company for the remediation thereof.No assurance can be given, however, that environmental regulations will not in the future have a materially adverse effect on the Company’s operations. In conjunction with the closing of the Company’s mortgage on the Flowerfield Industrial Park, the Company agreed with the bank to a $250,000 escrow account which would be released to the Company pending environmental testing results satisfactory to the bank.During the third quarter of 2011, the escrow was released to the Company following the bank’s satisfaction with the environmental testing which resulted in no significant adverse findings.The mortgage was prepaid in full in December 2012. Insurance The Company carries comprehensive liability, property, terrorism and umbrella insurance coverage which includes fire, flood, earthquakes and business interruption insurance and covers all of its properties. The Company annually reviews its policies with regard to both risk management and the underlying premiums and believes the policy specifications, insurance limits and deductibles are appropriate given the relative risk of loss, the cost of the coverage and industry practice and, in the opinion of the Company’s management, all of its properties are adequately insured. Major Tenants The three largest tenants by revenue as of December 31, 2012 consist of a state agency located in the Flowerfield industrial park, another tenant in the Flowerfield industrial park and a medical tenant in the Fairfax Medical Center. For the year ended December 31, 2012, rental income from the three largest tenants represented approximately 11%, 5% and 5% of total rental income.For the year ended December 31, 2011 and 2010, rental income from the three largest tenants represented approximately 8%, 4% and 4% of total rental income. The current economic challenges facing State and local budgets may impact 2 of the 3 largest tenants.Both of these tenants have multiple leases, some of which are up for renewal during 2013.Both of these tenants have been long-term tenants of the industrial park and the Company is optimistic on the renewal prospects. However, there can be no assurance that those leases will renew for the same square footage, at favorable rates, if at all. 10 Fiscal year 2012 Transaction Summary: The following summarizes our significant transactions and other activity during the year ended December 31, 2012. Debt Financing: DuringJanuary 2012, the Company modified the interest rate on its loan secured by ten buildings in the Port Jefferson Professional Park from an interest rate of 5.75% to 5%.All other terms of the mortgage remained unchanged. During December 2012 and January 2013 the Company prepaid the entire outstanding balance of its mortgage loansas follows: PROPERTY RELATED MORTGAGE MORTGAGE BALANCE PREPAYMENT PENALTY TOTAL Cortlandt Medical Center $ $ 0 $ Fairfax Medical Center Port Jefferson Professional Park * 5,013,415 * 200,129 * 5,213,544 Flowerfield Industrial Park 0 Total $ $ $ *In January 2013, the Company prepaid the balance of the mortgage obligation on the Port Jefferson Professional Park and the related prepayment penalties.Each of the other mortgages were prepaid in full including penalties in late 2012. In addition to the above, the Company wrote off capitalized loan origination fees of $56,482, $45,365 and $150,957 on the Cortlandt Medical Center, Fairfax Medical Center and Flowerfield Industrial Park mortgages, respectively, in 2012.The write off of the capitalized loan origination fees of $40,222 associated with the prepayment of the Port Jefferson Professional Park mortgage occurred in January 2013.The Interest Rate Swap Agreement on the Cortlandt Medical Center mortgage, fixing the rate at 5.66%, expired in November 2011.Following the expiration of the Interest Rate Swap agreement, the Cortlandt Medical Center mortgage became variable and floating based on the one month Libor rate plus 225 basis points which equated to approximately 2.5% during 2012. The Company forecasts an annual savings on interest expense of approximately $1.0 million in 2013, which will exceed the costs incurred from prepaying the loans. Leasing Activity New Leases and Renewals: During 2012, the Company signed 11 new leases at an average rate per square foot of $14.56, which were offset by 15 terminations comprised at an average rate per square foot of $24.74. The net impact was areduction of annual lease commitments and rented square footage of $512,600 and 11,700 sft, respectively. Medical Parks – During 2012, we entered into eight new leases and lease expansions in our medical parks encompassing approximately 9,000 square feet, $192,000 in annual rent and total lease commitments over the term of such leases of approximately $1,032,000.We also renewed fourteen leases comprising approximately 22,000 square feet, $501,000 in annual revenues and total lease commitments of approximately $1,753,000. Industrial Park – During 2012, we entered into seven new leases and lease expansions in the Flowerfield industrial park encompassing approximately 14,000 square feet and $157,000 in annual revenue and total lease commitments of approximately $747,000.The Company’s industrial park continues to meet the growing demands of the market place as demonstrated by existing tenants who expanded their leased square footage by approximately 1,100 square feet and annual revenue of $26,000.Additionally, we entered into twenty-three renewals in the industrial park during 2012 comprising approximately 35,000 square feet and annual revenues of $456,000 and total lease commitments over the term of the lease of $811,000. Lease Terminations/Defaults - We aggressively negotiate renewals to ensure we maximize the revenue stream and market value of our properties.There were ten lease terminations in our medical parks comprising approximately 22,000 square feet and $671,000 in annual revenues.Additionally, our industrial park experienced five lease terminations comprising approximately 11,600 square feet and $160,000 of annual revenue. 11 There were no defaults during 2012 in the medical parks.There were no new defaults in the industrial park and the Company concluded the eviction of a tenant who began defaulting under their lease in a prior year.There was no associated bad debt expense and the Company received a judgment in the amount of $136,000 for past rent and legal fees which the Company will not recognize until paid. Condemnation Lawsuit In early July 2012, the Company received $167,530,657 from the State of New York (the “State”) in payment of the Judgments in the Company’s favor in the condemnation litigation with the State.The amount received consisted of $98,685,000 in additional damages, $1,474,941 in costs, disbursements and expenses, and $67,370,716 in interest.Following notification from the State, the Company returned $29,000 due to an error in the original interest calculation and remittance prepared and paid by New York State. The $167.5 million payment brought to a successful resolution the Company’s case for just compensation, commenced in 2006 for the 245.5 acres of its Flowerfield property in St. James and Stony Brook, New York (the “Property”) taken by the State.The State had paid the Company $26,315,000 for the Property at the time of the taking, which the Company elected, under New York’s eminent domain law, to treat as an advance payment while it pursued its claim for just compensation.The Court of Claims ruled in the Company’s favor in June 2010 when it awarded the Company $125,000,000, thereby requiring the State to pay an additional $98,685,000 plus statutory interest of nine percent from the date of taking on November 2, 2005 to the date of payment.That judgment, as well as a related judgment for costs, disbursements and expenses, was affirmed by the Appellate Division of the Supreme Court of the State of New York for the Second Judicial Department and the New York State Court of Appeals. The Company recorded the income of $167,501,657 and the condemnation costs incurred in its 2012 financial statements, including the interest through date of payment. Taxes The Company received PLR-135927-10 (“PLR”), a Private Letter Ruling dated March 1, 2011 addressing the tax impact to REIT status of the condemnation proceeds.The PLR ruling states the condemnation claim will not be considered in determining whether the Company satisfies the REIT asset test under Internal Revenue Code Section 856(c)(4) and (i) under Section 856(c)(5)(J) the interest on the award and the reimbursement of costs derived from the claim will not be considered in determining whether the Company satisfies the REIT gross income test under sections 856(c)(2) and 856(c)(3). The Company believes the ruling supports its long term ability to maintain its REIT status including the impact from the resolution of the condemnation case. In accordance with Section 1033 of the Internal Revenue Code, the Company has deferred recognition of the gain on the condemnation of its real property for income tax purposes.During the quarter ended September 30, 2012, the Company applied for and received an additional approved IRS extension of time to replace the condemned property with like-kind property by April 30, 2014.The previous deadline was April 30, 2013.If the Company replaces the condemned property with like-kind property by April 30, 2014 (or such extended period approved by the Internal Revenue Service at its discretion), recognition of the gain is deferred until the newly acquired property is disposed of.Pending a replacement property acquisition, the Company has recorded a provision for income taxes of $61,649,000 resulting from the condemnation award.The provision for income taxes is directly resulting from the gain on condemnation of its real property and would reverse into income upon the purchase of like-kind property. At December 31, 2012, the Company recorded deferred income tax expense of $61,649,000, which includes a federal net build-in-gains tax of $34,057,000 assessed on the real estate portion of the condemnation proceeds related to the converted Flowerfield property pursuant to Internal Revenue Code Section 1374. This Section assesses a corporate level tax, measured at the time the Company converted to a REIT, on the built-in-gain on the Flowerfield property at the time of conversion. The remaining expense relates to a corporate level income tax on the undistributed profits of the Company. Subsequent Events Frederick C. Braun III was appointed to the position of President and CEO by the Gyrodyne Board of Directors effective February 25, 2013.Gary Fitlin, the Company’s Interim President and Chief Executive Officer is remaining with the Company under his role since 2009 as Chief Financial Officer and Treasurer. Leasing Activity Subsequent to December 31, 2012 the Company signed seven lease extensions, one expansion andone tenant down-size comprising approximately 9,300 square feet and $118,200 in annual revenue. Additionally, the Company signed two new leases comprising approximately 2,350 square feet and $26,000 in annual revenue. As of March 7, 2013, the Company has not experienced any lease terminations for the year ended December 31, 2013. Financing In January 2013, the Company prepaid the balance of the mortgage obligation on the Port Jefferson Professional Park and the related prepayment penalties of $5,013,415 and $200,129, respectively. 12 Strategic Alternatives Following the receipt of the condemnation proceeds in early July 2012, the Board of Directors established a committee to pursue strategic alternatives, including managing the process of selecting legal and financial advisors and making Committee recommendations to the Board of Directors.As part of the process, on August 10, 2012 the Company retained Skadden, Arps, Slate, Meagher & Flom, LLP as special strategic counsel and on August 23, 2012 the Company retained Rothschild Inc. as its financial advisor. The Company amended the agreement with Rothschild on January 31, 2013, modifying the monthly advisory fees from $100,000 to $50,000 for February and an optional $50,000 for March 2013, payable solely at the Company’s discretion, with no further monthly retainer fees payable thereafter.Except for the reduction in monthly advisory fees as described above, the agreement remains in full force and effect and Rothschild continues to serve as the Company’s financial advisor to help the Company and its Board of Directors maximize shareholder value.Strategic alternative expenses incurred for the year ended December 31, 2012 were $1,013,043. Other Employees - As of December 31, 2012 we had 11 employees, 8 of which are full time.The Company restructured its operations in the first quarter of 2013 and as of March 15, 2013, has 7 employees, 1 of which is part time. Industry Segments - We operate primarily in one segment, investment in multitenanted industrial and medical office buildings and the development of industrial and residential properties. Available Information – We electronically file annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and all amendments to those reports, and proxy statements, with the SEC.You may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549, or you may obtain information by calling the SEC at 1-800-SEC-0330. The SEC maintains an internet address at http://www.sec.gov that contains reports, proxy statements and information statements, and other information, which you may obtain free of charge.In addition, copies of our filings with the SEC may be obtained from our website located atwww.gyrodyne.com.We make available, free of charge, on or through the Investor Relations section of our website, Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and any amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the SecuritiesExchange Act of 1934, as well as Prospectus Statements and Proxy Statements, as soon as reasonably practicable following the provision of such material or electronic filing of such material with the U.S. Securities and Exchange Commission (“SEC”).Also available on our website is our Audit Committee Charter, and our Code of Business Conduct and Ethics governing our directors, officers and employees.In addition, our web site includes any purchase or sale of securities by our officers, directors as well as any non-GAAP financial disclosures (defined by SEC’s Regulation G) that we may make public orally, or in writing.We are not incorporating our website or any information from the website into this Form 10-K. Our Investor Relations department can be contacted at One Flowerfield, Suite 24, St. James, New York 11780, ATTN: Investor Relations or byTelephone: 631-584-5400. Principal Executive Offices – Our principal executive office is located at One Flowerfield, Suite 24, St James, New York 11780.Our telephone number is 631-584-5400. 13 Item 1B. Unresolved Staff Comments. None Item 2. Properties. The executive office of the Company is located at 1 Flowerfield, Suite 24, St. James, New York and consists of approximately 3,256 square feet. Real Estate Investments The Company owns a 68 acre tract of land located in St. James on the north shore of Suffolk County, Long Island, New York. The property currently has 128,586 square feet of rental space and has 45 tenants. The Company also owns ten buildings in a medical office park located in Port Jefferson Station on the north shore of Suffolk County, Long Island, New York. The property currently has 39,329 square feet of rental space and 18 tenants. In addition, the Company owns a medical office park which consists of seven buildings located in Cortlandt Manor, New York, just outside the city of Peekskill, New York. The property currently has 33,871 square feet of rental space and 15 tenants.On March 31, 2009, the Company expanded outside New York State with the acquisition of the Fairfax Medical Center, an attached two building medical complex in Fairfax City, Virginia.The property consists of 57,925 square feet and has 25 tenants. The land at all locations is carried on the Company's balance sheet at cost in the amount of $5,721,559 while the buildings and improvements are carried at a depreciated cost of $27,253,518.Additionally, the Company carries the land development costs related to the post 2005 Flowerfield age restricted residential development plan on the balance sheet at cost in the amount of $1,715,846.During 2012, 2011 and 2010, land development costs incurred were approximately $108,000, $125,000 and $116,000, respectively, most of which reflects capitalized real estate taxes. The average age of the Flowerfield buildings is approximately 53 years while the Port Jefferson Station buildings have an average age of 39 years, the Cortlandt Manor buildings have an average age of 23 years and the average age of the Fairfax Virginia buildings is approximately 40 years.All facilities continually undergo maintenance repair cycles for roofs, paved areas, and building exteriors. The general condition of internal infrastructure, HVAC, electrical, plumbing and elevators is considered average for facilities of this age. The grounds feature landscaping, are neatly groomed and well maintained. There are four main buildings in the Flowerfield Industrial Park with rental unit sizes ranging from 66 to 12,980 square feet. Given the location and size of rental units, the Flowerfield Industrial Park attracts tenants ranging in size from Stony Brook University and Stony Brook University Hospital to many smaller companies that are not dependent on extensive material or product handling.In the ten buildings located in Port Jefferson Station, the rental unit sizes range from 384 to 4,000 square feet. The size, location and configuration of the units are conducive to professional offices consisting primarily of medical and dental professionals. In the five buildings located in the Cortlandt Medical Center in Cortlandt Manor, the rental size units range from 1,123 to 4,358 square feet and are conducive to medical offices consisting primarily of medical professionals.In the two buildings located in the Fairfax Medial Center in Fairfax City, Virginia, the rental size units range from 489 to 5,934 square feet and are conducive to medical offices consisting primarily of medical professionals. The Company currently maintains a $100 million dollar liability umbrella policy and has insured certain buildings and rent receipts predicated on an analysis of risk, exposure, and loss history. It is management's opinion that the premises are adequately insured. 14 The following table sets forth certain information as of December 31, 2012 for each of the Company’s properties: Property Rentable Square Feet Percent Leased Annual Base Rent Annual Base Rent Per Leased SQ. FT. Number Of Tenants Number Of Tenants Who Occupy 10% Or More Of Rentable Sq. Ft. Flowerfield Industrial Park 85% 45 1 Port Jefferson Professional Park 76% 18 2 Cortlandt Medical Center* 80% 15 2 Fairfax Medical Center 79% 25 1 All Locations 82% 0 *Includes additional building purchased in 2010 The following table sets forth the Company’s scheduled lease expirations as of December 31, 2012: Fiscal Year End Number of Leases Expiring Square Feet Expiring Total Annual Rent % of Gross Annual Rental Revenues Represented By Such Leases 44 $ % 25 % 12 % 10 % 7 % Thereafter 11 % The Company’s properties are located in the hamlet of St. James, Port Jefferson Station and Cortlandt Manor, New York and Fairfax City, Virginia. The Company has filed an application for a zoning change from light industrial (approximately 55.5 acres) and residential (approximately 6.9 acres) to planned residential on approximately 62.4 acres in St. James, New York. The Company has an additional 5.2 acres bordering the industrial park that is currently zoned residential and is not part of the application for planned residential. Item 3. Legal Proceedings Gyrodyne Company of America, Inc. v. The State of New York In early July 2012, the Company received $167,530,657 from the State of New York (the “State”) in payment of the judgments in the Company’s favor in the condemnation litigation with the State.The amount received consisted of $98,685,000 in additional damages, $1,474,941 for the Company’s costs, disbursements and expenses, and $67,370,716 in interest.Subsequent to receiving the payment the Company was notified by the State ofa $29,000 overpayment, which the Company returned, due to an error in the interest calculation by the State of New York. The $167.5 million payment brings to a successful resolution the Company’s case commenced in 2006 for just compensation commenced in 2006 for the 245.5 acres of its Flowerfield property in St. James and Stony Brook, New York (the “Property”) taken by the State.The State had paid the Company $26,315,000 for the Property in March 2006, which the Company elected, under New York’s eminent domain law, to treat as an advance payment while it pursued its claim for just compensation.The Court of Claims ruled in the Company’s favor in June 2010 when it awarded the Company $125,000,000, thereby requiring the State to pay an additional $98,685,000 plus statutory interest of nine percent from the date of taking on November 2, 2005 to the date of payment.That Judgment, as well as a related Judgment for costs, disbursements and expenses, was affirmed by the Appellate Division of the Supreme Court of the State of New York for the Second Judicial Department and subsequently by the New York State Court of Appeals. 15 The Company recorded income of $167,425,729 including interest through June 30, 2012 in the quarter then ended and recorded the balance of the interest earned through July 3, 2012 of $104,928 in the financial statements for the third quarter ended September 30, 2012. Following notification from the State, the Company returned $29,000 due to an error in the original interest calculation prepared by New York State. In addition to the foregoing, in the normal course of business, the Company is a party to various legal proceedings.After reviewing all actions and proceedings pending against or involving the Company, management considers that any loss resulting from such proceedings individually or in the aggregate will not be material to the Company’s financial condition or results of operations. Item 4. Mine Safety Disclosures. Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market information The Company's Common Stock, $1.00 par value per share (symbol: "GYRO") is traded in the NASDAQ Capital Market. Since June 10, 1948, the NASDAQCapital Market has been the principal market in which the Company’s stock is publicly traded. Set forth below are the high and low sales prices for the Company’s stock for each full quarter within the two most recent fiscal years: Quarter Ended Fiscal 2011 Low High March 31, 2011 $ $ June 30, 2011 $ $ September 30, 2011 $ $ December 31, 2011 $ $ Quarter Ended Fiscal 2012 Low High March 30, 2012 $ $ June 29, 2012 $ $ September 28, 2012 $ $ December 31, 2012 $ $ Approximate number of equity security holders, including shares held in street name by brokers. Title of Class Number of Holders of Record as of March 5, 2013 Common Stock, $1.00 Par Value There was a special cash dividend declared on the Company’s Common Stock during the year ended December 31, 2012 and none in 2011.If regular dividends are declared in a quarter, those dividends will be paid during the subsequent quarter. There was a special dividend declared in the amount of $38.30/share to shareholders of record as of December 1, 2012 and paid on December 14, 2012 resulting in a total dividend distribution of $56,786,652.We expect to continue our policy of distributing our taxable income through cash dividends on a quarterly, but not less than on an annual basis, although there is no assurance as to future dividends because they depend on future earnings, capital requirements and financial condition. See Item7 "Management's Discussion and Analysis of Financial Condition and Results of Operations—Dividends" for additional information regarding our dividends. 16 We intend to declare and pay ordinary quarterly dividends that will equal at least 90% of our REIT taxable income (which does not equal net income as calculated in accordance with GAAP), determined without regard to the deduction for dividends paid and excluding capital gain.While we intend to begin the process of declaring regular quarterly dividends, there can be no guarantee that dividends will be declared until the company declares a dividend through an announcement by the Board of Directors.Future dividend declarations are at the discretion of the Board of Directors and will depend on our actual cash flow, our financial condition, capital requirements, the annual distribution requirements under the REIT provisions of the Code and such other factors as the Board of Directors deems relevant.The actual cash flow available to pay dividends will depend on a number of factors including, among others, the factors discussed under“Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II, Item 7 of this Annual Report. The Company does not have an equity compensation plan for its employees, officers or directors.However, there is an Incentive Compensation Plan (the “ICP”) that mirrors in many respects an equity plan except that it does not issue shares ofregistered or unregistered stock or stock equivalents, and does not confer on its participants the rights that equity holders have.The “ICP” participants will receive an equivalent amount of any liquidating dividends distributed to its shareholders in the amount equivalent to 110,000 shares. Pursuant to the ICP, on December 14, 2012, the Company made distributions to each member of the Board of Directors, the former CEO and certain employees of $2,380,345, $779,405 and $1,053,250, respectively. Sale of Unregistered Securities. None Equity Compensation Plan Information. As of December 31, 2012, there were no equity compensation plans under which securities of the Company were authorized for issuance. Issuer Purchases of Equity Securities None. Item 6. Selected Financial Data Statement of Operations Data Total gross revenues $ Total rental expenses Condemnation income/(costs) Mortgage interest expense Federal tax provision (benefit) - ) ) Net income (loss) ) ) Net income (loss) per common share ) ) Balance Sheet Data Real estate operating assets, net $ Land held for development Total assets Mortgages including interest rate swap Cash distribution paid - Total equity Other Data Funds from operations (1) $ ) $ ) $ ) $ ) $ ) Adjusted funds from operations (1) Cash flows provided by (used in): operating activities ) investing activities ) financing activities ) Net increase (decrease) in cash and cash equivalents ) ) Medical property Rentable square footage Occupancy Rate 78
